Citation Nr: 0208110	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-16 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the spine, secondary to residuals of gunshot 
wound to the back with injury to Muscle Group XX.

2.  Entitlement to an increased rating for residuals of 
gunshot wound to the back with injury to Muscle Group XX, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1945 to June 1949.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has degenerative arthritis of the lumbar and 
thoracic spine, but this arthritis is not related to service-
connected disease or injury.

2.  The veteran's residuals of gunshot wound to the back and 
injury to Muscle Group XX does not cause severe muscle injury 
to Muscle Group XX nor does it result limitation/painful 
motion, nerve injury, or symptomatic scarring. 


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar and thoracic spine 
is not proximately due to or the result of the veteran's 
service-connected residuals of gunshot wound to the back and 
injury to Muscle Group XX.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.310(a) (2001).

2.  The criteria for a rating in excess of 20 percent for 
residuals of gunshot wound to the back and injury to Muscle 
Group XX are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Code 5320 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
March 1998 rating decision; July 1998 statement of the case; 
October 1999 rating decision; October 1999, July 2000, and 
August 2001 supplemental statements of the case, of the 
reasons and bases for the denial of his claims.  The Board 
concludes that the discussions in the rating decisions, 
statement of the case, and supplemental statements of the 
case, informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, .pertinent VA and private medical records were 
obtained.  In addition, the veteran was afforded VA 
examinations in January 1998 and October 1999.  The veteran 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

Background

The service medical records revealed that the veteran 
sustained a gunshot wound in June 1945 which perforated from 
the left back to the right infrascapular region.  The 
separation examination noted that there were scars of 
undetermined cause.

The veteran was afforded a VA examination in April 1954.  It 
was noted that the veteran had, during service, been hit by a 
bullet in the left lower back and the missile exited out the 
right lower back.  Examination revealed that near the center 
of the left infrascapular region was a smooth, non-adherent, 
non-tender scar, 1/4 inch in diameter, alleged to be the point 
of entrance of the bullet.  The alleged exit point was 
located at the lower border of the right interscapular region 
and was represented by an irregular, slightly hypoesthetic, 
slightly depressed, non-adherent scar measuring 2 inches by 1 
inch.  The examiner noted slight limitation in backward and 
lateral bendings of the body.  The diagnosis was residuals of 
gunshot wound consisting of healed scars of the left and 
right back, involvement of dorsal spinal muscles, and slight 
limitation in backward and lateral bending of the body. 

In a May 1954 rating decision, service connection was granted 
for a through and through moderate gunshot wound to Muscle 
Group XX of the back.  A 10 percent rating was assigned.  In 
1955, the Board granted a 20 percent evaluation for the 
disability.  Thereafter, the 20 percent rating was confirmed 
and continued on several occasions by the RO and the Board 
over the years.  The Board notes that the veteran was twice 
hospitalized for an ulcer on his back.  

Thereafter, in March 1957, the veteran was hospitalized.  
There was tenderness over the vertebral column at the left of 
the bigger scar of his back.  Range of motion was normal in 
all places.  X-rays did not reveal evidence of bone or joint 
pathology.  

In February 1997, the veteran's current claim for an 
increased rating for residuals of gunshot wound to the back 
with injury to Muscle Group XX and recurrent chronic 
ulceration was received.  In addition, the veteran asserted 
that service connection was also warranted for degenerative 
arthritis of the spine as being secondary to his service-
connected residuals of a gunshot wound.  

Thereafter, medical evidence was received.  Private x-rays 
dated in December 1996 revealed probable osteoporosis with 
probable old T-11 and T-12 compression fractures and no 
evidence of any acute compression fracture.  Another December 
1996 x-ray revealed lumbar spondylosis with mild facet joint 
degeneration.  

VA outpatient records dated in 1996 and 1997 revealed that 
the veteran reported that he had stopped working as a janitor 
due to back problems and was taking medication.  The examiner 
noted a 45 centimeter entrance wound at the lateral post 
chest and the exit wound at the right thoracic post chest.  
There was tenderness laterally over the left chest and 
shoulder with palpation and movement.  The veteran indicated 
that he had problems with bending and lifting.  

In May 1997, letters were received from Benjamin T. Gamboa, 
M.D., in which he stated that he had been treating the 
veteran for back and shoulder complaints secondary to 
degenerative arthritis.  Dr. Gamboa noted that December 1996 
x-rays showed probable osteoporosis with probable old T-11 
and T-12 compression fractures.  

In November 1997, the veteran was hospitalized at Maui 
Memorial Hospital and a lumbar puncture was performed.  This 
was unrelated to his back problems.  

In conjunction with his claims, he was afforded a VA 
examination in January 1998.  At that time, the veteran 
reported that he had chronic back pain especially at night 
and on forward bending and twisting.  He stated that this 
back pain rendered him unable to work performing lawn 
maintenance.  The veteran reported that he took pain 
medication for his back problems.  The examiner noted that 
the veteran was status post a gunshot wound to the back with 
the exit wound being in the mid-thoracic level of the back.  
Physical examination revealed that the cervical spine was 
able to move to permanent forward flexion +20 degrees with no 
further forward flexion secondary to pain.  Lateral flexion 
was zero to 10 degrees on the right and left.  Forward 
flexion at the waist was +45 degrees with zero degrees of 
extension.  The veteran refused to perform rotation due to 
his reports of pain.  The examiner stated that flexion and 
rotation were limited due to pain.  In addition, objectively, 
the examination revealed tenderness on palpation along the 
paravertebral muscles of both sides.  He had kyphosis of the 
spine and permanent forward flexion of the neck.  The 
musculature of the back was normal for age except for a 1/2 
inch by 1 and 1/2 inch scar which was hyperpigmented and 
indented.  There was no muscle wasting or ulceration.  X-rays 
of the thoracic spine reveled mild degenerative changes at T-
11 and T-12 which were stable since a December 1996 x-ray.  
The diagnosis was chronic back pain of the mid-thoracic area 
secondary to gunshot wound consistent with chronic 
thoracolumbar strain with associated osteoporosis and old T-
11 and T12 compression fractures.  

A June 1998 report of the Maui Medical Group, Inc., revealed 
that the veteran, in pertinent part, did not have back 
tenderness.  

In a December 1998 letter, Jonathan Gasper, M.D., indicated 
that he treated the veteran for low back pain.  He noted the 
veteran's history of a gunshot wound and the result of the x-
rays which revealed compression fracture of T-11 and T-12, 
osteopenia/osteoarthritis, and lumbar spondylosis.  Dr. 
Gasper stated that the veteran's back pain and symptoms as 
well as associated radiculopathy could not be explained by 
the findings.  Dr. Gasper stated that he could not definitely 
pinpoint the cause of the veteran's symptoms nor exclude the 
possibility that they were the result of his old injury.  He 
recommended a magnetic resonance imaging (MRI).  Dr. Gasper's 
clinical records revealed that in 1998 and early 1999, the 
veteran had decreased sensation in all of his extremities and 
decreased ankle jerk on the left.  Peripheral neuropathy was 
noted.  He exhibited poor range of motion in all planes. He 
walked with a wide-based gait and a right foot drop.  The 
assessment was chronic lower back pain and lower leg 
weakness. 

In April 1999, the veteran was afforded another VA 
examination.  At that time, the veteran reported daily back 
pain and that he was unable to walk without support.  His 
history of a gunshot wound was noted.  Examination revealed 
that the veteran had a scar which appeared to be a possible 
gunshot wound to the right side of the thoracic spine at 
approximately the T-8 level.  No exit wound was found in the 
left lower thoracic area.  The examiner noted that physical 
examination was very difficult because of the veteran's 
apparent inability to cooperate and do what was asked.  The 
veteran walked from his wheelchair to the examination table 
with severe difficulty and maximal aid, falling to his knees 
on one occasion.  He was not able to stand erect.  When 
sitting on the examination table, he was unable to extend his 
knees.  The examiner was unable to perform much of the 
examination due to the veteran's inability to cooperate.  X-
rays revealed mild degenerative changes of the thoracic spine 
which were consistent with his age as well as mild to 
moderate changes of the lumbar spine.  The examiner again 
reiterated the difficulty encountered on the examination.  
The examiner stated that he could not find any evidence of 
significant neurological deficit in the lower extremities or 
atrophy of the muscles of the lower extremities.  There was 
no evidence, by x-ray, of a through and through gunshot wound 
in the posterior thoracic area.  The examiner stated that he 
could not find any connection between the veteran's current 
severe physical disability and his inservice injury  

In October 1999, the veteran was afforded another VA 
examination.  It was noted that the veteran had apparently 
reached the point of not being able to ambulate at home.  The 
veteran's history of a gunshot wound was reviewed.  In 
addition, it was noted that x-rays of the lumbar spine were 
obtained which showed diffuse degenerative changes with 
osteophytes at all of the vertebral bodies of the lumbar 
spine.  There were well-maintained intervertebral disc spaces 
and generalized osteoporosis.  Examination revealed that the 
veteran was elderly and exhibited motor slowdown and 
difficulty expressing himself.  He was unable to stand 
independently.  He was able to sit.  He had obvious sensory 
losses in the lower extremities.  The veteran withdrew his 
feet when the soles were pinpricked which indicated that he 
had sensation even though he had stated that he had total 
body anesthesia.  There was no actual evidence of pain as the 
veteran seemed to be comfortable sitting and he was able to 
move his spine when he was sitting.  The impression was 
weakness of the lower extremities with sensory loss and 
absent ankle jerks of unknown etiology.  X-rays revealed 
osteoarthritic changes diffusely throughout the lumbar spine 
with osteoporosis.  There was no evidence of injury to the 
spine as a result of the gunshot wound.  The examiner noted 
that it was well to remember that the veteran was totally 
ataxic in addition to the weakness in the lower extremities 
which suggested that there was some other mechanism at work 
other than peripheral neuropathy.  The disability which he 
demonstrated consisting of his inability to ambulate, stand 
and the ataxia were in no way related to his service injury 
to the back, but were rather senile changes which had 
appeared as a result of aging and might be related to some 
other disorder.  The examiner also opined that his present 
neurological deficit was not related to his service injury 
and his back pain was not related to his service injury.  The 
veteran had become involved with some diffuse neurological 
disorder which was totally unrelated to the original injury 
and his back pain appeared to be caused by his 
osteoarthritis/osteoporosis rather than by the inservice 
injury which left no sign of damage to the bony structure of 
the spine. 

In November 1999, the veteran underwent an MRI which revealed 
some mild generalized thinning of the mid thoracic cord which 
suggested some cord atrophy of indeterminate cause.  There 
was no obvious intrinsic cord lesion or other abnormality. 
The thoracic spinal canal was widely patent without evidence 
of spinal canal narrowing due to disc or facet disease.  In 
addition, there was a generalized disc bulge at the L-4, L-5 
disc level combined with a large central disc protrusion 
which caused near complete effacement of the subarachnoid 
space with no "CFS" seen surrounding the nerve roots.  At the 
L-4, L-5 disc level, there was generalized disc bulge, facet, 
and ligamentous hypertrophy and L-4 superior end plate 
hypertrophy which caused severe narrowing of the central 
canal with effacement of "CSF".  There was a small central 
protrusion of L-5, S-1 which caused only mild central canal 
narrowing and was of questionable significance.  There was 
moderate central narrowing at the L-2, L3 level secondary to 
disc bulge and facet and ligamentous hypertrophy.  

In correspondence of record and at a December 1998 RO 
hearing, the veteran presented his statements and testimony.  
The veteran indicated that he has severe back pain as well as 
leg pain to the point where he cannot walk.  The veteran 
maintained that the back pain comes from the area where he 
was shot.  The veteran asserted that Dr. Gasper told him that 
his current pain is from his gunshot wound.  


Analysis

Secondary Service Connection

At the outset, the Board notes that the RO limited its 
consideration of service connection for degenerative 
arthritis of the spine to the consideration of secondary 
service connection which the RO denied and the veteran has 
appealed.  Thus, the Board is only considering whether 
service connection is warranted for degenerative arthritis of 
the spine as secondary to service-connected residuals of 
gunshot wound to the back and injury to Muscle Group XX. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310(a).  Although not specifically contended, there is no 
competent evidence of arthritis of the spine during service 
or within 1 year of separation from service.  Furthermore, 
there is no competent evidence linking arthritis to the 
inservice trauma.  Although the veteran was wounded, the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not attach to 
a claim of secondary service connection.  Libertine v. Brown, 
9 Vet. App. 521 (1996).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  In addition, a claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disability.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  In addition, service connection may 
also be granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

As noted, the veteran asserts that he currently has 
degenerative arthritis of the spine due to his service-
connected residuals of gunshot wound to the back and injury 
to Muscle Group XX.  The veteran, as a lay person, is 
competent to offer testimony as to symptoms.  However, since 
the veteran has not been shown to be capable of making 
medical conclusions, his statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The evidence shows that the veteran currently degenerative 
arthritis of the lumbar and thoracic spine.  He also has 
osteoporosis.  In addition, the veteran has a neurologic 
disorders.  

As noted, the veteran is not competent to opine as to the 
etiology of his spinal diseases.  However, the medical 
evidence of record is considered competent evidence.  The 
medical evidence includes the medical opinions of Dr. Gasper 
as well as VA examiners.  

The January 1998 VA examination report revealed that the 
veteran had chronic back pain of the mid-thoracic area 
secondary to gunshot wound.  It was also noted that this was 
consistent with chronic thoracolumbar strain with associated 
osteoporosis and old T-11 and T12 compression fractures.  The 
examiner did not opine as to the relationship, if any, 
between the old gunshot wound and the chronic thoracolumbar 
strain with associated osteoporosis and old T-11 and T12 
compression fractures.  However, as noted, he believed that 
the veteran did have back pain which was associated with his 
old gunshot wound injury.  

Dr. Gasper stated that he could not definitely pinpoint the 
cause of the veteran's symptoms nor exclude the possibility 
that they were the result of his old injury.  Thus, his 
opinion was equivocal.  

The April 1999 VA examination report revealed that evidence 
of significant neurological deficit in the lower extremities 
or atrophy of the muscles of the lower extremities could not 
be found.  The examiner stated that he could not find any 
connection between the veteran's current severe physical 
disability and his inservice injury.  Thus, this examiner 
opined that there was no relationship between current back 
disability and the old gunshot wound injury.  

The October 1999 VA examination report reveled that the 
veteran has weakness of the lower extremities with sensory 
loss and absent ankle jerks of unknown etiology.  X-rays 
revealed osteoarthritic changes diffusely throughout the 
lumbar spine with osteoporosis.  The examiner opined that 
there was no evidence of injury to the spine as a result of 
the gunshot wound.  The examiner noted that it was well to 
remember that the veteran was totally ataxic in addition to 
the weakness in the lower extremities which suggested that 
there was some other mechanism at work other than peripheral 
neuropathy.  The disability which he demonstrated consisting 
of his inability to ambulate, stand and the ataxia were in no 
way related to his service injury to the back, but were 
rather senile changes which had appeared as a result of aging 
and might be related to some other disorder.  The examiner 
also opined that his present neurological deficit was not 
related to his service injury and his back pain was not 
related to his service injury.  The veteran had become 
involved with some diffuse neurological disorder which was 
totally unrelated to the original injury and his back pain 
appeared to be caused by his osteoarthritis/osteoporosis 
rather than by the inservice injury which left no sign of 
damage to the bony structure of the spine. 

Thus, in sum, there is no medical opinion which definitively 
relates any current spine disease to the veteran's service-
connected gunshot wound to the back and injury to Muscle 
Group XX.  Although there is some discrepancy over whether 
there is current back pain related to the gunshot wound, that 
matter is addressed below.  With regard to other diagnosed 
disability to include degenerative arthritis of the lumbar 
and thoracic spine, there is no medical opinion which 
definitively relates that current back disease to the 
veteran's service-connected gunshot wound to the back and 
injury to Muscle Group XX.  Rather, VA examiners have opined 
that such a relationship does not exist.  

Therefore, the Board concludes that the veteran's 
degenerative arthritis of the lumbar and thoracic spine is 
not proximately due to or the result of a service-connected 
disease or injury.  Accordingly, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved. 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49 53 (1990).

Rating

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings and 
lay statements regarding the current level of the veteran's 
service-connected gunshot wound to the back and injury to 
Muscle Group XX.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims ("Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183,187 (1996).

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5313, reveals no changes in the 
evaluations granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non-major side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  3 8 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. 
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5313, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4). 

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.  

The Board notes that both the old and new versions of the VA 
regulations governing muscle disabilities are equally 
favorable to the veteran with regard to his service-connected 
gunshot wound disability.  Thus, the analysis below applies 
to both versions of the regulations.  Similarly, 
consideration of the old and new criteria is not prejudicial 
as the distinctions are minor.

The veteran's disability is evaluated as 20 percent disabling 
based on thoracic impairment under the rating code for 
injuries to Muscle Group XX.  A slight injury to the lumbar 
or thoracic region of this muscle group is evaluated as zero 
percent disabling.  A moderate injury to the lumbar region is 
evaluated as 20 percent disabling and a moderate injury to 
the thoracic region is evaluated as 10 percent disabling.  A 
moderately severe injury to the lumbar region is evaluated as 
40 percent disabling and a moderately severe injury to the to 
the thoracic region is evaluated as 20 percent disabling.  A 
severe injury to the lumbar region is evaluated as 60 percent 
disabling and a severe injury to the thoracic region is 
evaluated as 40 percent disabling.  38 C.F.R. § 4.73, Code 
5320.

A review of the initial inservice findings showed that the 
veteran suffered an injury to muscle, not to bone.  Following 
the injury, an examiner noted slight limitation in backward 
and lateral bendings of the body.  The diagnosis was 
residuals of gunshot wound consisting of healed scars of the 
left and right back, involvement of dorsal spinal muscles, 
and slight limitation in backward and lateral bending of the 
body.  After the veteran was separated from service, in March 
1957, the veteran was hospitalized.  At that time, range of 
motion was normal in all places.  X-rays did not reveal 
evidence of bone or joint pathology.  

Thus, at that point, while the veteran had suffered injury to 
muscle, the medical evidence was not indicative of any bony 
orthopedic impairment.  

As discussed below, the current medical evidence shows spinal 
disorders with associated symptomatology, but these are 
unrelated to the veteran's service-connected muscle injury.  
The veteran also has limitation of motion of various areas of 
his spine, however, the Board finds that the evidence 
establishes that such limitation of motion is due to the 
veteran's nonservice-connected back disorders.  This 
determination is supported by the medical evidence.

In a December 1998 letter, Dr. Gasper indicated that he 
treated the veteran for low back pain.  He noted the 
veteran's history of a gunshot wound and the result of the x-
rays which revealed compression fracture of T-11 and T-12, 
osteopenia/osteoarthritis, and lumbar spondylosis.  Dr. 
Gasper stated that the veteran's back pain and symptoms as 
well as associated radiculopathy could not be explained by 
the findings.  Dr. Gasper stated that he could not definitely 
pinpoint the cause of the veteran's symptoms nor exclude the 
possibility that they were the result of his old injury.  

The opinion of Dr. Gasper is equivocal.  While he could not 
rule out a relationship between current symptoms and the 
veteran's old injury, he could not make a positive 
association either.  The Board finds that this opinion, 
because of its equivocal nature, is not as probative as the 
other medical opinions of record which were also based on 
evaluation of the veteran and are definite in nature.  

The veteran was afforded a VA examination in January 1998.  
At that time, limitation of motion of the spine was 
demonstrated.  Kyphosis of the spine was noted.  There was no 
muscle wasting.  The examiner stated that flexion and 
rotation were limited due to pain.  The diagnosis was chronic 
back pain of the mid-thoracic area secondary to gunshot wound 
consistent with chronic thoracolumbar strain with associated 
osteoporosis and old T-11 and T12 compression fractures.

In April 1999, the veteran was afforded another VA 
examination.  That examiner stated that he could not find any 
connection between the veteran's current severe physical 
disability and his inservice injury.

In October 1999, the veteran was afforded another VA 
examination.  That examiner stated that there was no evidence 
of injury to the spine as a result of the gunshot wound.  The 
examiner noted that it was well to remember that the veteran 
was totally ataxic in addition to the weakness in the lower 
extremities which suggested that there was some other 
mechanism at work other than peripheral neuropathy.  The 
disability which he demonstrated consisting of his inability 
to ambulate, stand and the ataxia were in no way related to 
his service injury to the back, but were rather senile 
changes which had appeared as a result of aging and might be 
related to some other disorder.  The examiner also opined 
that his present neurological deficit was not related to his 
service injury and his back pain was not related to his 
service injury.  The veteran had become involved with some 
diffuse neurological disorder which was totally unrelated to 
the original injury and his back pain appeared to be caused 
by his osteoarthritis/osteoporosis rather than by the 
inservice injury which left no sign of damage to the bony 
structure of the spine. 

Although the veteran personally attributes all current 
symptomatology to his service-connected gunshot wound to the 
back and injury to Muscle Group XX, he is not competent to 
make this assessment.  Rather, the medical examiners, who are 
considered to be competent, are able to make such an 
assessment.  The veteran believes that Dr. Gasper supports 
his assertions, but, Dr. Gasper indicated that he was unable 
to provide such an opinion.  He could not pinpoint the cause 
of the veteran's symptoms nor exclude the possibility that 
they were the result of his old injury.  His opinion, is of 
less probative value due to its equivocal nature.  

Turning to those opinions, the Board will first address the 
January 1998 opinion.  This is the only opinion that 
attributes any current objective symptomatology, other than 
scarring, to the veteran's gunshot wound.  The examiner 
stated that flexion and rotation were limited due to pain.  
The diagnosis was chronic back pain of the mid-thoracic area 
secondary to gunshot wound consistent with chronic 
thoracolumbar strain with associated osteoporosis and old T-
11 and T12 compression fractures.  The Board initially points 
out the veteran's gunshot wound did not result in kyphosis, 
thoracolumbar strain, osteoporosis, or compression fractures 
of T-11 and T12.  The service medical records and the medical 
records in close proximity to the injury showed that the 
veteran suffered a muscle injury with no injury to the bone.  
He was not diagnosed as having suffered any of those four 
problems or of developing any of those four problems.  Any 
current symptomatology due to kyphosis, thoracolumbar strain, 
osteoporosis, or compression fractures of T-11 and T12, is 
not part and parcel of the veteran's muscle injury, the only 
disability for which service connection has been granted.  

The Board further points out that following the letter of Dr. 
Gasper and the January 1998 VA examination report, the 
veteran was afforded further VA examinations in order to 
resolve, what, if any, residual disability was due to his 
service-connected muscle injury.  The Board notes that this 
was a reasonable process to undertake due to the 
discrepancies in the record regarding the original nature of 
the veteran's service-connected muscle injury and his current 
state of disability.  

The subsequent VA examinations, did not attribute current 
spinal symptomatology, other than non-disabling scarring, to 
the gunshot wound.  The examiners attributed current 
symptomatology to the veteran's other spinal disorders to 
include neurological impairment.  The examiners assessed that 
there is no relationship between current symptoms and the 
veteran's inservice injury.  These VA examiners were able, 
based on the record, to be definitive in their opinions and 
they opined that current symptoms are unrelated to the 
veteran's gunshot wound injury.

The Board finds that the April and October 1999 medical 
opinions are the most probative evidence of record because 
they were made with the benefit of a review of the other 
medical evidence to include the conflicting evidence, with 
evaluation of the veteran, they are definitive in nature, and 
they are consistent with the initial reports of the veteran's 
inservice injury and the initial post-service medical report.  

In considering the veteran's gunshot wound under the 
applicable criteria, a through and through injury to the 
muscle warrants at least a rating for moderate disability of 
the muscle under both the old and new versions of the rating 
criteria.  The veteran is currently rated for moderately 
severe injury based on thoracic impairment.  In order for a 
higher rating to be warranted, the veteran's residuals of 
gunshot wound to the back and injury to Muscle Group XX would 
need to be of severe degree.  

In this case, there is no record of a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and if present, evidence of 
inability to keep up with work requirements.  Objective 
findings do not show indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side do not demonstrate 
positive evidence of impairment.  As noted, the veteran 
currently has a severe level of disability of his back and 
lower extremities.  Although the veteran personally 
attributes all current symptomatology to his service-
connected gunshot wound to the back and injury to Muscle 
Group XX, he is not competent to make this assessment.  
Rather, the medical examiners, who are competent, are able to 
make such an assessment.  In this regard, as set forth above, 
the most probative medical evidence shows that current 
symptomatology, other than non-disabling scarring, is not 
attributable to the gunshot wound.  The current 
symptomatology is associated with the veteran's other spinal 
disorders to include neurological impairment.  There is no 
relationship between current symptoms and the veteran's 
inservice injury.  Therefore, even though the veteran 
exhibits loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement of the spine and lower extremities, 
these symptoms are not due to his gunshot wound.  As noted, 
the objective evidence also does not show indications on deep 
palpation of loss of deep fascia, muscle substance, or loss 
of normal firm resistance of muscles of Muscle Group XX due 
to the inservice injury.  

In addition, the Board has considered whether a higher rating 
would be warranted based on limitation of motion, painful 
motion, or on any other basis based on other functional 
impairment with consideration of the directives of DeLuca and 
the applicable VA regulations.  However, as indicted above, 
current limitation of motion of the various areas of the 
spine is attributed to nonservice-connected spinal disorders, 
not to the veteran's service-connected gunshot wound 
residuals.  As such, the veteran may not be evaluated on this 
basis.  In addition, although the veteran is certainly 
competent to report pain, he is not competent to assess the 
injury or disease from which that pain is derived.  The most 
probative medical evidence has shown that the pain is not 
associated with his service-connected muscle injury.  

The Board has also considered if a separate rating is 
warranted based on scarring and/or nerve damage.  The veteran 
does have residual scarring, but it is not tender or painful, 
poorly nourished, causing repeated ulceration, or in other 
way responsible for functional impairment.  Thus, there is no 
basis for a compensable rating for scarring.  38 C.F.R. § 
4.118.

The Board also notes that since there is no nerve damage due 
to the gunshot wound, the rating codes governing disability 
due to nerve damage are not for application.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is in order.  The evidence in this case fails 
to show that the veteran's service-connected disability 
causes marked interference with his employment, or requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Although the 
veteran has indicated that he is unemployed and he asserts 
that this is due to his service-connected disability, the 
evidence of record shows that he suffers from several severe 
disorders which impair his ability to work.  The record does 
not show that any marked interference with his employment is 
due to residuals of the gunshot wound.


ORDER

Service connection for degenerative arthritis of the lumbar 
and thoracic spine is denied.  

Entitlement to an increased rating for residuals of gunshot 
wound to the back and injury to Muscle Group XX is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

